Exhibit 10.1


WARRANT PURCHASE AGREEMENT




This Warrant Purchase Agreement (this "Agreement") is made and entered into as
of the 5th day of June, 2007, by and between Cyberlux Corporation, a Nevada
corporation, (“Purchaser”) AJW Offshore, LTD, AJW Partners, LLC, AJW Qualified
Partners, LLC, New Millenium Capital Partners II, LLC. (collectively the
“Sellers”), All of the foregoing collectively referred to as the “Parties.”


  WHEREAS, each Seller owns warrants entitling such Seller to purchase that
number of shares of Common Stock of the Purchaser, set forth opposite such
Seller's name in Exhibit A (collectively the “Warrant Stock”);


WHEREAS, Sellers desire to sell the Warrants to the Purchaser, pursuant to the
terms and conditions contained herein;
 
WHEREAS, the purchase price for the Warrants will be $150,000 (the "Warrant
Purchase Price”);


NOW THEREFORE, in consideration of the mutual covenants, agreements, conditions,
representations, and warranties contained in this Agreement, the Purchaser and
each Seller hereby agree as follows:


1.  PURCHASE AND SALE OF WARRANTS.


(a) Subject to the terms and conditions of this Agreement, at the Closing (as
defined below, each seller hereby agrees to sell to Purchaser and the Purchaser
hereby agrees to purchase from each Seller, all right, title and interest in and
to the Warrants in consideration for the Warrant Purchase Price.


   (b) Subject to all the terms and conditions of this Agreement, in payment for
the Warrants, Purchaser shall deliver to each Seller at the Closing, by means of
a bank wire transfer, the amount indicated on Exhibit A set opposite the name of
each Seller. This consideration shall be payment in full for all of the
Warrants.


   (c) The purchase and sale of the Warrants shall be held at the offices of the
John W. Ringo, Attorney at Law, 241 Lamplighter Lane, Marietta, Georgia 30067
within two business days of the execution hereof (the “Closing Date”) , or at
such other place, time and date as Sellers and Purchaser shall mutually agree.
At the Closing, the Sellers shall deliver to Purchaser, the certificates
representing the Warrants, and Purchaser shall deliver to the Sellers the
Warrant Purchase Price to the escrow account of John W. Ringo, Attorney at Law
in order to complete the transaction. 
 

 
 

--------------------------------------------------------------------------------

 

 2.  REPRESENTATIONS AND WARRANTIES OF THE SELLERS


Each of the Sellers hereby represents and warrants to the Purchaser that the
statements contained in this Section 2 are correct and complete as of the date
of this Agreement and shall correct and complete as of the Closing Date with
respect to each of the Sellers as follows:


2.1  AUTHORIZATION OF TRANSACTIONS. Seller has full power and authority to
execute and deliver this Agreement and to perform execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Each Seller, enforceable in
accordance with its terms and conditions. Seller need not give any notice to,
make any filing with, or obtain, any authorization, consent or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.


2.2  WARRANTS. The Sellers hold of record and own beneficially the Warrants for
the number of shares of common stock purchasable under the Warrants, set forth
opposite such Seller’s name in Exhibit A, free and clear of any restrictions on
transfer (other than restrictions under the Securities Act and State securities
laws), taxes, security interests, purchase rights, contracts, commitments,
claims, liens, charges, pledges, encumbrances and demands of any kind or nature
whatsoever.
 
3.  REPRESENTATIONS AND WARRANTIES OF PURCHASER


The Purchaser represents and warrants to the Sellers that the, statements
contained in the Section 3 are correct and complete as of the date hereof and
will correct and complete as of the Closing Date as follows:


AUTHORITY. The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada. The purchaser has all
requisite corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby and thereby. All corporate acts
and other proceedings required to be taken by the Purchaser to authorize the
execution, delivery and performance of the Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly and properly taken.
This Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms. 


4.  CONDITIONS OF CLOSING.


4.1 The following shall be conditions precedent to the Purchaser's obligations
hereunder, and shall be accomplished at or before the Closing:


(a) the representations and warranties set forth in Section 2 above shall be
true and correct in all material respects at and as of the Closing Date;
    
 
 

--------------------------------------------------------------------------------

 
 
(b) execution and delivery of this Agreement by the Sellers; and


(c) assignment and delivery of the Warrant Stock to the Purchaser.
 
4.2 The following shall be conditions precedent to the Sellers’ obligations
hereunder, and shall be accomplished on or before the Closing:


(a) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date; and


(b) execution and delivery of this Agreement by the Purchaser; and
 
(c) payment of the Warrant Purchase Price to the Sellers by the Purchaser.


5.  MISCELLANEOUS PROVISIONS.


5.1 MODIFICATIONS AND WAIVERS. This Agreement may not be amended or modified,
nor may the rights of any party hereunder be waived, except by a written
document that is executed by the Parties.
 
5.2 NOTICES. Any notice, request, consent, or other communication hereunder
shall be in writing, and shall be sent by one of the following means: (i) by
registered or certified first class mail, postage prepaid; (ii) by facsimile
transmission; (iii) by reputable overnight courier service; or (iv) by personal
delivery, and shall be properly addressed as follows:


If to the Purchaser, to:
Cyberlux Corporation
 
4625 Creekstone Drive
 
Suite 130
 
Durham, NC 27703
 
Attention: Donald F. Evans
 
Chief Executive Officer
 
Facsimile: (919) 474-9712
    If to the Sellers, to:  To each Seller as set forth on Exhibit A

 
or to such other address or addresses as the Sellers or Purchaser shall
hereafter designate to the other party in writing


5.3 ENTIRE AGREEMENT. This Agreement, including the Exhibits hereto, constitutes
the entire agreement between the Parties hereto in relation to the matters
contemplated hereby. Any prior written or oral negotiations, correspondence, or
understandings relating to the matters contemplated hereby shall be superseded
by this Agreement and shall have no force or effect.
 
 
 

--------------------------------------------------------------------------------

 
 
5.4 FURTHER ASSURANCES. Each Party hereby agrees to take all actions, and
execute all documents and instruments as either Party deems reasonably necessary
or appropriate to give effect to this Agreement.


5.5  SEVERABILITY. If any provision which is not essential to the effectuation
of the basic purpose of the Agreement is determined by a court of competent
jurisdiction to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of the remaining provisions of this
Agreement’


5.6 HEADINGS. The headings of the Sections of this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of any provisions hereof.
 
5.7  COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.


5.8 GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada without regard to the law of
conflict of laws.


(Signature page follows)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Purchaser and the Sellers have caused this
Agreement to be duly executed as of the date first above written.
 
CYBERLUX CORPORATION
 
 
/s/ DONALD F. EVANS
Donald F. Evans
Chief Executive Officer
 
AJW PARTNERS, LLC    
By: SMS Group, LLC
 


/s/ COREY S. RIBOTSKY
Corey S. Ribotsky
Manager


AJW OFFSHORE, LTD.
By: First Street Manager II, LLC
 
 
/s/ COREY S. RIBOTSKY
Corey S. Ribotsky
Manager




AJW QUALIFIED PARTNERS, LLC
 
By: AJW Manager, LLC
 
 
/s/ COREY S. RIBOTSKY
Corey S. Ribotsky
 
Manager
 


NEW MILLENNIUM CAPITAL PARTNERS II, LLC 
By: First Street Manager II, LLP




/s/ COREY S. RIBOTSKY
Corey S. Ribotsky
Manager


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


AJW PARTNERS, LLC
 

RESIDENCE: Delaware    
ADDRESS:
1044 Northern Boulevard
 
Suite 302
 
Roslyn, New York 11576
 
Facsimile: (516) 739-7115
 
Telephone: (516) 739-7110



Number of Warrants:
   
6,724,500
 
Aggregate Sale Price
 
$
15,000
 


 
AJW OFFSHORE, LTD


RESIDENCE:
Cayman Islands
   
ADDRESS:
AJW Offshore, Ltd.
 
P.O. Box 32021 SMB
 
Grand Cayman, Cayman Island, B.W.I.



Number of Warrants:
   
40,043,300
 
Aggregate Sale Price
 
$
88, 500
 





AJW QUALIFIED PARTNERS, LLC
 

RESIDENCE:  New York    
ADDRESS:
1044 Northern Boulevard
 
Suite 302
 
Roslyn, New York 11576
 
Facsimile: (516) 739-7115
 
Telephone: (516) 739-7110

 
Number of Warrants:
   
20,167,200
 
Aggregate Sale Price
 
$
45,000
 

 
 
 

--------------------------------------------------------------------------------

 


NEW MILLENNIUM CAPITAL PARTNERS II, LLC
 
RESIDENCE:
New York
   
ADDRESS:
1044 Northern Boulevard
 
Suite 302
 
Roslyn, New York 11576
 
Facsimile: (516) 739-7115
 
Telephone: (516) 739-7110

 
Number of Warrants:
   
815,000
 
Aggregate Sale Price;
 
$
1,500
 



 
 

